Martin Ch. J.:
I can not concur with my brethren in the view they take either of the law or the facts of this case. I shall not *284recapitulaté the evidence, but content myself with saying, that I can-discover no evidence of seduction and debauchery except such as was consummated some eighteen months or more before the filing of this information. For that period of time the prisoner and complaining witness seem to have had illicit intercourse as opportunity offered, and without objection, resistance, or even reluctance — so far as the case shows — upon her part; and, as I think from an examination of the -testimony, without any thought or expectation of marriage by either for some six months before the time fixed in the information as that of their last intercourse. Were it not for the disastrous results of the interview on the third of March, I apprehend that no charge of seduction would ever have been made; nor would there have been any had the defendant settled as desired. It is a little remarkable, if the girl relied upon a promise of marriage, that after she found herself pregnant she should never have demanded or even asked marriage; hut was only solicitous to hide her shame, and only asked his advice to that end; and that her friends only subsequently interposed., to obtain a settlement; that is, as I understand it, to get pecuniary compensation for her disgrace, .and indemnity for the expenses expected to follow.
I think the Judge below erred in his instructions to tljp jury, which tended to mislead them; and that the requests of the defendant should have been granted.